229 F.3d 1069 (11th Cir. 2000)
Durante NEAL, a minor by his next friends;  Eugene NEAL, et al., Plaintiffs- Appellants,v.FULTON COUNTY BOARD OF EDUCATION, Stephen Dolinger, Superintendent, et al., Defendants-Appellees.
No. 98-9612.
United States Court of Appeals,Eleventh Circuit.
Oct. 6, 2000.Oct. 18, 2000.

Appeal from the United States District Court for the Northern District of  Georgia. (No. 98-01474-1-CV-GET), G. Ernest Tidwell, Judge.
Before EDMONDSON and MARCUS, Circuit Judges, and HANCOCK*, District Judge.
MARCUS, Circuit Judge:


1
Plaintiff Durante Neal, a high school freshman and member of the varsity  football team, appeals from the district court's dismissal of his complaint  alleging that Tommy Ector, a high school teacher and football coach, violated  his right under the Due Process Clause to be free from excessive corporal  punishment. Ector allegedly struck Plaintiff with a metal weight lock, blinding  him in one eye, as a form of punishment for Plaintiff's involvement in a fight  with another student. The vast majority of Circuits have concluded that  substantive due process principles established by the Supreme Court protect a  student from corporal punishment that is intentional, obviously excessive, and  creates a foreseeable risk of serious injury. Because we conclude that, on the  facts alleged in this case, Plaintiff has stated a claim, we vacate the  dismissal and remand for further proceedings.

I.

2
According to the complaint, Plaintiff was a 14-year-old freshman at Tri-Cities  High School and was a member of the varsity football team. During football  practice, Royonte Griffin, another player, slapped Plaintiff in the face.  Plaintiff reported this incident to Coach Ector, who told Plaintiff "you need to  learn how to handle your own business." Plaintiff then picked up a weight lock  and put it in his gym bag. After practice was over, Griffin again approached  Plaintiff. Plaintiff pulled the weight lock out of his bag, hit Griffin in the  head with it, and then placed it back in his bag. The two students then began to  fight.


3
While the two were fighting, Coach Ector and Principal Herschel Robinson were in  the immediate area. Neither of them stopped the fight. Ector came over and began  dumping the contents of Plaintiff's bag on the ground, shouting repeatedly "what  did you hit him with; if you hit him with it, I am going to hit you with it."  Ector then, in the presence of Robinson, took the weight lock and struck  Plaintiff in the left eye. As a result of the blow, Plaintiff's eye "was knocked  completely out of its socket," leaving it "destroyed and dismembered." According  to Plaintiff, even after this blow, as Plaintiff's eye "was hanging out of his  head, and as he was in severe pain," neither Coach Ector nor Principal Robinson  stopped the fight.


4
Based on these alleged facts, Plaintiff sued Ector, Robinson, Superintendent  Stephen Dolinger, and the Fulton County School Board under 42 U.S.C.  1983.  Plaintiff claimed that Ector's use of corporal punishment was so excessive as to  shock the conscience and violate his Fourteenth Amendment substantive due  process rights. Plaintiff also claimed that the School Board, Superintendent,  and Principal were liable for failing to train, instruct properly, and supervise  Ector, and that this failure established a custom within the school district  which resulted in the violation of Plaintiff's rights.


5
Defendants moved to dismiss for failure to state a claim and lack of subject  matter jurisdiction. The district court granted Defendants' motion for two  reasons. The court first said that under Eleventh Circuit precedent, Ingraham v.  Wright, 525 F.2d 909 (5th Cir.1976) (en banc), aff'd on other grounds, 430 U.S.  651, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977), corporal punishment does not give  rise to a substantive due process claim. Moreover, said the district court,  Ector's "reactive and spontaneous" conduct during a fight between students,  while perhaps an assault under state law, was not corporal punishment.

II.

6
We review de novo the district court's order granting the Defendants' motion to  dismiss. See Harper v. Blockbuster Entertainment Corp., 139 F.3d 1385, 1387  (11th Cir.1998). We accept as true the factual allegations in Plaintiff's  complaint, and construe the facts in the light most favorable to the Plaintiff.  See Parr v. Woodmen of World Life Ins. Co., 791 F.2d 888, 889 (11th Cir.1986). A  motion to dismiss may be granted only when the defendant demonstrates " 'beyond  doubt that the plaintiff can prove no set of facts in support of his claim which  would entitle him to relief.' " Harper, 139 F.3d at 1387 (quoting Conley v.  Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)).

A.

7
We turn first to the question of whether Ector's conduct constitutes corporal  punishment. The answer to this question dictates the kind of analysis we must  adopt for Plaintiff's claim.


8
We have not precisely defined "corporal punishment." Black's Law Dictionary  235-36 (6th ed.1991) defines it simply as "[p]hysical punishment as  distinguished from pecuniary punishment or a fine; any kind of punishment  inflicted on the body." The touchstone of corporal punishment in schools appears  to be the application of physical force by a teacher to punish a student for  some kind of school-related misconduct. See Ingraham, 430 U.S. at 661, 97 S.Ct.  at 1407.


9
Many corporal punishment cases involve what might be called traditional  applications of physical force, such as where school officials, subject to an  official policy or in a more formal disciplinary setting, mete out spankings or  paddlings to a disruptive student. See Saylor v. Board of Educ., 118 F.3d 507,  511 (6th Cir.1997); Fee v. Herndon, 900 F.2d 804, 806 (5th Cir.1990); Wise v.  Pea Ridge Sch. Dist., 855 F.2d 560, 562 (8th Cir.1988); Garcia v. Miera, 817  F.2d 650, 653 (10th Cir.1987); Hall v. Tawney, 621 F.2d 607, 609 (4th Cir.1980). Not all corporal punishment cases arise under those circumstances, however, and  may involve less traditional, more informally-administered, and more severe  punishments. See London v. Directors of DeWitt Pub. Schs., 194 F.3d 873, 875  (8th Cir.1999) (school official's acts of dragging student across room and  banging student's head against metal pole described as corporal punishment);  P.B. v. Koch, 96 F.3d 1298, 1300 (9th Cir.1996) (school principal's conduct in  hitting student in mouth, grabbing and squeezing student's neck, punching  student in chest, and throwing student headfirst into lockers was corporal  punishment actionable as a constitutional violation); Metzger v. Osbeck, 841  F.2d 518, 519-20 (3d Cir.1988) (school official's conduct consisting of grabbing  student in chokehold and causing student to lose consciousness and fall to the  pavement resulting in student breaking his nose and fracturing teeth analyzed  under corporal punishment framework); Carestio v. School Bd. of Broward County,  79 F.Supp.2d 1347, 1348 (S.D.Fla.1999) (school employees' conduct in ganging up  on student and beating him described as corporal punishment); Gaither v. Barron,  924 F.Supp. 134, 135-36 (M.D.Ala.1996) (teacher's head-butting of student  described as corporal punishment).


10
With those decisions in mind, we think that, in the circumstances of this case,  Ector's conduct-as alleged by Plaintiff-does amount to corporal punishment.  Ector was spurred to act by Plaintiff's misconduct on school premises. Ector's  intent to discipline Plaintiff for that act is evidenced by his statement to  Plaintiff that "If you hit him with it, I'll hit you with it." And Ector  ultimately did use physical force against Plaintiff. This case is not one where  a teacher used reasonable force to restore order in the face of a school  disturbance and merely shoved or grabbed fighting students to separate them. On  the contrary, Ector never attempted to break up the fight between Plaintiff and Reyonte Griffin. Reading the complaint in the light most favorable to the  Plaintiff, the force allegedly used by Ector was related to Plaintiff's  misconduct at school and was for the purpose of discipline. As such, it  constitutes corporal punishment.

B.

11
Having determined that Ector's conduct was corporal punishment, we turn next to  the question of whether Ingraham v. Wright-the leading corporal punishment case  in this Circuit-dictates the outcome of this appeal. Defendants argue, and the  district court agreed, that under the former Fifth Circuit's decision in  Ingraham, corporal punishment, regardless of its severity, may never give rise  to a substantive due process claim. Although the former Fifth Circuit's opinion  is binding precedent, we do not agree with the district court's interpretation  of that case. The former Fifth Circuit's opinion does not foreclose a  substantive due process claim in the circumstances alleged here.


12
In Ingraham, two students had been paddled and spanked by school administrators  pursuant to a school policy authorizing corporal punishment. The students  brought suit claiming, among other things, that the school's application of  corporal punishment violated their substantive due process rights under the  Fourteenth Amendment. The former Fifth Circuit rejected that claim, explaining  that "the plaintiffs' right to substantive due process is a guaranty against  arbitrary legislation, demanding that the law not be unreasonable and that the  means selected shall have a real and substantial relation to the object sought  to be attained." 525 F.2d at 916.


13
In support of its ruling, the former Fifth Circuit said that corporal punishment  was not, either in concept or as authorized by the school board, "arbitrary,  capricious, or wholly unrelated to the legitimate state purpose of determining  its educational policy," and that "corporal punishment, as one of the means used  to achieve an atmosphere which facilitates the effective transmittal of  knowledge, has [a] 'real and substantial relation to the object sought to be  attained'." Id. at 916-17. The court also emphasized that the school district's  corporal punishment policy "established standards which tend[ed] to eliminate  arbitrary or capricious elements in any decision to punish." Id.1 Furthermore,  given its decision that corporal punishment (either in theory or as administered  under the school district's policy) was neither arbitrary nor unrelated to  legitimate educational goals, the court said that it would not look "at each  individual instance of punishment to determine if it has been administered  arbitrarily or capriciously. We think it a misuse of our judicial power to  determine, for example, whether a teacher has acted arbitrarily in paddling a  particular child for certain behavior or whether in a particular instance of  misconduct five licks would have been a more appropriate punishment than ten  licks." Id.


14
The former Fifth Circuit in Ingraham did not say that under no set of  circumstances could corporal punishment rise to the level of a constitutional  violation. Moreover, the facts of Ingraham are too different from the facts of  this case for Ingraham to control. In Ingraham, the court decided the issue  before it then, concluding that when corporal punishment is administered  pursuant to a school policy which contains sufficient constraints and restrictions to prevent arbitrary behavior by school officials, the court would  not look at each individual instance of corporal punishment to determine if a  teacher had acted arbitrarily.


15
This case is significantly different. In this case, no one argues that the blow  struck by Ector was pursuant to a school corporal punishment policy. Ector did  not confer with the school administrators before punishing Plaintiff, and Ector  was not expressly authorized by school officials to administer the corporal  punishment he allegedly inflicted upon Plaintiff. Instead, Ector (a teacher)  summarily and arbitrarily punished Plaintiff (a student) by striking Plaintiff  in the eye with a metal weight. The material facts of this case are profoundly  different from those found in Ingraham and present a substantially different  question; thus, the former Fifth Circuit's opinion in Ingraham does not control  this appeal.

C.

16
Having found that the former Fifth Circuit's decision in Ingraham does not  itself preclude this claim, we still must determine whether Plaintiff has  actually stated a cause of action. Both this Court and the Supreme Court have  "been reluctant to expand the concept of substantive due process because  guideposts for responsible decisionmaking in this uncharted area are scarce and  open-ended." Collins v. City of Harker Heights, 503 U.S. 115, 125, 112 S.Ct.  1061, 1068, 117 L.Ed.2d 261 (1992); see also McKinney v. Pate, 20 F.3d 1550,  1556 (11th Cir.1994). We have both said repeatedly that the Fourteenth Amendment  is not a "font of tort law" that can be used, through section 1983, to convert  state tort claims into federal causes of action. See County of Sacramento v.  Lewis, 523 U.S. 833, 848, 118 S.Ct. 1708, 1718, 140 L.Ed.2d 1043 (1998);  McKinney, 20 F.3d at 1556. Nevertheless, we think for a number of reasons that a  student-plaintiff alleging excessive corporal punishment can in certain  circumstances assert a cause of action for a violation of his rights under the  Fourteenth Amendment's Due Process Clause.


17
The substantive component of the Due Process Clause "protects individual liberty  against 'certain government actions regardless of the fairness of the procedures  used to implement them.' " Collins, 503 U.S. at 125, 112 S.Ct. at 1068 (quoting  Daniels v. Williams, 474 U.S. 327, 331, 106 S.Ct. 662, 665, 88 L.Ed.2d 662, 668  (1986)). "[T]he substantive component of the due process clause is violated by  [state conduct] when it 'can properly be characterized as arbitrary, or  conscience shocking, in a constitutional sense.' " County of Sacramento, 523  U.S. at 847, 118 S.Ct. at 1717 (citation omitted). The concept of  conscience-shocking duplicates no traditional category of common law fault, but  "points clearly away from liability, or clearly toward it, only at the ends of  the tort law's spectrum of culpability." Id. That is to say, "conduct intended  to injure in some way unjustifiable by any government interest is the sort of  official action most likely to rise to the conscience-shocking level." Id. at  849, 118 S.Ct. at 1718.


18
Although the Supreme Court in Ingraham declined to review the petitioner's  argument that excessive corporal punishment violated substantive due process,  the Court strongly suggested a favorable view of that position. The Court  explained that "corporal punishment in public schools implicates a  constitutionally protected liberty interest." 430 U.S. at 672, 97 S.Ct. at 1413.  It also explained that "where school authorities, acting under color of state  law, deliberately decide to punish a child for misconduct by restraining the  child and inflicting appreciable physical pain, we hold that Fourteenth  Amendment liberty interests are implicated." Id. at 674, 97 S.Ct. at 1414. Most  notably, in the course of deciding that state law remedies were adequate to  protect against deprivations without procedural due process, the Court observed  "there can be no deprivation of substantive rights as long as disciplinary  corporal punishment is within the limits of the common-law privilege [to use  reasonable force in disciplining children]." Id. at 676, 97 S.Ct. at 1415  (emphasis added).


19
Based upon this language, almost all of the Courts of Appeals to address the  issue squarely have said that a plaintiff alleging excessive corporal punishment  may in certain circumstances state a claim under the substantive Due Process  Clause. See, e.g., London, 194 F.3d at 876-77 (citing Wise, 855 F.2d at 564-65)  (Eighth Circuit); Saylor, 118 F.3d at 514 (Sixth Circuit); Metzger, 841 F.2d at  520 (Third Circuit); Garcia, 817 F.2d at 653 (Tenth Circuit); Hall, 621 F.2d at  611-614 (Fourth Circuit); but see Fee, 900 F.2d at 808 (Fifth Circuit). As the  Fourth Circuit reasoned in Hall, where an exercise of corporal punishment is "so  brutal, demeaning and harmful as literally to shock the conscience of the  court," 621 F.2d at 613, a student's substantive due process rights are  implicated just as they would be in other settings.2 We agree, and join the vast  majority of Circuits in confirming that excessive corporal punishment, at least  where not administered in conformity with a valid school policy authorizing  corporal punishment as in Ingraham, may be actionable under the Due Process  Clause when it is tantamount to arbitrary, egregious, and conscience-shocking  behavior.


20
The cases identify several factors to be considered in determining whether a  student-plaintiff's allegations of excessive corporal punishment rise to the  level of arbitrary and conscience-shocking behavior. Consistent with the cases,  we hold that, at a minimum, the plaintiff must allege facts demonstrating that  (1) a school official intentionally used an amount of force that was obviously  excessive under the circumstances, and (2) the force used presented a reasonably  foreseeable risk of serious bodily injury.3 See London, 194 F.3d at 876-77;  Saylor, 118 F.3d at 514; P.B., 96 F.3d at 1304; Metzger, 841 F.2d 518; Garcia,  817 F.2d at 655; Hall, 621 F.2d at 613.


21
In determining whether the amount of force used is obviously excessive, we  consider the totality of the circumstances. In particular, we examine: (1) the  need for the application of corporal punishment, (2) the relationship between  the need and amount of punishment administered, and (3) the extent of the injury  inflicted. See, e.g., Metzger, 841 F.2d at 520 ("In determining whether the  constitutional line has been crossed, a court must look to such factors as the  need for the application of force, the relationship between the need and the  amount of force that was used, the extent of injury inflicted, and whether force  was applied in a good faith effort to maintain or restore discipline or  maliciously and sadistically for the very purpose of causing harm.").


22
We need not decide today how "serious" an injury must be to support a claim. The  injury alleged by Plaintiff here-the utter destruction of an eye-clearly was  serious. Moreover, courts elsewhere treat the extent and nature of the injury as  simply one factor (although an important one) to be considered in the totality  of the circumstances. See, e.g., London, 194 F.3d at 876 (identifying "the  extent of the injury inflicted" as a factor). We recognize that any time a  student is slapped or paddled, whether pursuant to or apart from a school  policy, the student may suffer some pain or injury. But the kind of minor injury  suffered by a student during the administration of traditional corporal  punishment will rarely, if ever, be the kind of injury that would support a  federal due process claim for excessive corporal punishment under the test we  adopt today.


23
As Judge Friendly reasoned in Johnson v. Glick, 481 F.2d 1028 (2d Cir.1973),  addressing a prison guard's use of force to discipline an inmate:


24
Not every push or shove, even if it may later seem unnecessary in the peace of  a judge's chambers, violates a [person's] constitutional rights. In  determining whether the constitutional line has been crossed, a court must  look to such factors as the need for the application of force, the  relationship between the need and the amount of force that was used, the  extent of injury inflicted, and whether force was applied in a good faith  effort to maintain or restore discipline or maliciously and sadistically for  the very purpose of causing harm.


25
Id. at 1033. The test we adopt today will, we think, properly ensure that  students will be able to state a claim only where the alleged corporal  punishment truly reflects the kind of egregious official abuse of force that  would violate substantive due process protections in other, non-school contexts.  We do not open the door to a flood of complaints by students objecting to  traditional and reasonable corporal punishment.


26
On the facts of this case, and consistent with the logic of almost all courts  considering the subject, we conclude that Plaintiff has stated a claim. Even  assuming that it would not have been improper per se for Ector to have  administered some amount of corporal punishment to Plaintiff due to Plaintiff's  misconduct, Ector allegedly went much further, intentionally using an obviously  excessive amount of force that presented a reasonably foreseeable risk of  serious bodily injury. Ector hit Plaintiff in the eye with a metal weight,  causing severe injury (indeed, Plaintiff permanently lost the use of his eye).  Ector did not strike Plaintiff while trying to break up the fight, nor did he  simply punish him by slapping him or administering some other amount of force  that arguably might be reasonable. Instead, Ector came upon the scene of the  fight, searched Plaintiff's bag while repeatedly shouting, "If you hit him with  it, I'm going to hit you with it," found the weapon that Plaintiff had used, and  then intentionally struck Plaintiff in the head with it and knocked out  Plaintiff's eye.


27
Because Plaintiff has adequately alleged a violation of his right under the  Fourteenth Amendment to be free from excessive corporal punishment, we vacate  the district court's judgment dismissing the case, and remand for further  proceedings consistent with this opinion.4


28
VACATED AND REMANDED.


29
EDMONDSON, Circuit Judge, dissents.



NOTES


*
 Honorable James H. Hancock, U.S. District Judge for the Northern District of  Alabama, sitting by designation.


1
 The pertinent Dade County School Board Policy said that corporal punishment was  only authorized after conferral with the principal and that the principal would  determine the necessity for corporal punishment and would designate the time,  place and person to administer the punishment. The punishment was to be  administered in the presence of another adult and under conditions not  calculated to subject the student to ridicule and shame. Notably, the policy  also said that no instrument should be used which would cause physical injury to  the student and no part of the body above the waist or below the knees should be  struck. See id. at 916 n. 6


2
 Even the Fifth Circuit has agreed that "corporal punishment in public schools is  a deprivation of substantive due process when it is arbitrary, capricious, or  wholly unrelated to the legitimate state goal of maintaining an atmosphere  conducive to learning." Fee, 900 F.2d at 808 (internal quotation omitted).  Nevertheless, that court has refused to recognize a cause of action where  adequate state law remedies exist. Id. ("Our precedents dictate that injuries  sustained incidentally to corporal punishment ... do not implicate the due  process clause if the forum state affords adequate post-punishment civil or  criminal remedies for the student to vindicate legal transgressions."). No other  court has adopted this exception, which has been expressly rejected by other  Circuits. See, e.g., P.B., 96 F.3d at 1302 n. 3. The Fifth Circuit's approach is  also at odds with our own precedent. See, e.g., McKinney, 20 F.3d at 1556-57  (unlike a procedural due process claim, "[a] violation of a substantive due  process right ... is complete when it occurs; hence, the availability vel non of  an adequate post-deprivation state remedy is irrelevant").


3
 Excessive corporal punishment claims have an objective and a subjective  component, both of which must be met before a school official may be subject to  liability. See Wise, 855 F.2d at 563 n. 4 (stating that so long as the  punishment was not excessive as a matter of law and was a reasonable response to  the student's misconduct the intent of the one who administers the punishment is  irrelevant). The punishment must objectively be obviously excessive and the  teacher must subjectively intend to use that obviously excessive amount of force  in circumstances where it was foreseeable that serious bodily injury could  result.


4
 Because the district court did not address whether Plaintiff's allegations state  a valid claim against all Defendants, we do not reach that question.